Citation Nr: 1807841	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from April 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Based on the evidence of record, the Board has expanded the scope of the psychiatric claim to include any psychiatric condition, not limited to PTSD.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2017, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for consideration of new evidence and, if necessary, issuance of a supplemental statement of the case (SSOC).  The Veteran, through his attorney, submitted additional evidence in April 2017.  This was after the last adjudication of the case by the RO, which was in an April 2014 statement of the case (SOC).  The Veteran's attorney expressly stated that the Veteran did not waive RO consideration of the evidence.  

The Veteran filed his substantive appeal in May 2014, which was after February 2, 2013.  Given the date of the appeal, this new evidence would generally be automatically subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1).  However, the Veteran has requested in writing that the RO initially review such evidence, which is the exception to that provision.  Id.  

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the remanded claim with consideration of the evidence received since the April 2014 SOC, including the evidence submitted by the Veteran's representative in April 2017.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

